By the Court.
"We agree with the court below. The-limitation in the statute is upon the rate of interest, and not upon the periods of its payment. An agreement to pay ten per cent, per annum, semi-annually, is not an agreement to-pay more than at the rate of ten per cent, per annum. This is well-settled law in Ohio. It is equally well settled that a contract to pay a specified rate of interest, is a contract to-pay interest at that rate until the principal debt is paid, and not merely for the time the note is to run.

Motion overruled.